DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claim 1, none of the prior art fairly teaches or suggest a method for reforming coal ash, the method comprising: classifying coal ash having 10% by mass or more of a residue on a 45 um sieve by using a forced vortex centrifugal type classifying apparatus, under a condition that a content of the residue on the 45 um sieve after the classifying is in a range of 1% by mass or more and 8% by mass or less. The prior art suggest the use of a forced vortex centrifugal type classifying apparatus and classifying coal ash  having 10 % or more by mass of a residue of a 45 micron sieve (see Omura et al. US 2021/0017076). However, there is no suggestion or motivation available in the prior art to arrive at the instant method, where the fly ash after classification has a content of residue on a 45 micron sieve of 1 % by mass or more and 8 % by mass or less. As such independent claim 1 is seen as novel and non-obvious over the prior art, and is deemed allowable.
With respect to independent claim 15, and the dependent claims, they are found to be allowable at least for the same reasons given above, and in further consideration of their additional limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734